981 So.2d 527 (2008)
CITY OF MIAMI, Appellant,
v.
Jose A. JUAREZ and Cristino Nieves, Appellees.
Nos. 3D01-2055, 3D01-1941.
District Court of Appeal of Florida, Third District.
April 23, 2008.
Jorge L. Fernandez, City Attorney, and Warren Bittner, Assistant City Attorney; Robert S. Glazier, for appellant.
Bennett H. Brummer, Public Defender, and John Eddy Morrison, Assistant Public Defender, for appellees.
Before GERSTEN, C.J., and RAMIREZ, and WELLS, JJ.

ON REMAND
WELLS, J.
This matter is before us for reconsideration upon remand from the Florida Supreme Court. See City of Miami v. Juarez, 875 So.2d 642 (Fla. 3d DCA 2004), vacated, 944 So.2d 249 (Fla.2006). The City of Miami appeals from two virtually identical orders finding the City's vehicle impoundment ordinance unconstitutional. On authority of City of Miami v. Wellman, 976 So.2d 22 (Fla. 3d DCA 2008), we affirm.